Title: From George Washington to Richard Claiborne, 21 November 1779
From: Washington, George
To: Claiborne, Richard


        
          Sir,
          Head Qrs [West Point] Novr 21st 1779
        
        By a letter just received from Col. Gouvion, I am sorry to find that the Works at Stoney and Verplanks points are kept back for want of assistance in the Qr Mrs line—He mentions that Capt. Mills[’]s company of Artificers ordered there by Genl Greene is called for to join the Pennsylvania Division—From the importance of the work he is engaged in, I have directed him to keep them—it may however be well as he mentions to order others

to join that line—This is not his only want—he requests in order to enable him to carry on the Works, that 200 Fathom of rope—2 Scows & a quantity of Plank some time since called for, may be sent down immediately—the latter Article was perhaps demanded of Col. Hay—It may be necessary to write to him on the subject—⟨I⟩ must request that every exertion be made, to comply with the above. I am &c.
        
          G.W.
        
      